NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted June 26, 2015* 
                                   Decided June 26, 2015 
                                               
                                           Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           JOEL M. FLAUM, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge
 
No. 14‐1668 
 
THELMA BROWN,                                        Appeal from the United States District 
      Plaintiff‐Appellant,                           Court for the Northern District of Illinois, 
                                                     Eastern Division. 
      v.                                              
                                                     No. 12 C 5179 
WYNDEMERE LLC,                                        
      Defendant‐Appellee.                            Sara L. Ellis, 
                                                     Judge. 
 

                                          O R D E R 

       Thelma Brown appeals the grant of summary judgment for her former employer, 
the nursing home Wyndemere LLC, in this suit under 42 U.S.C. § 1981 and the Illinois 
Human  Rights  Act,  775  ILCS  § 5/1‐101–5/10‐104.  She  asserts  that  she  was  given 
additional work responsibilities and eventually fired because of her race. Brown failed to 
establish a prima facie case of race discrimination, however, and so we affirm.   
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary.  The  appeal  is  therefore  submitted  on  the  briefs  and  record.  See FED.  R. 
APP. P. 34(a)(2)(C). 
No. 14‐1668                                                                              Page 2 
 
        Because  Brown’s  summary‐judgment  submissions  failed  to  comply  with  the 
district  court’s  Local  Rule  56.1,  the  court  adopted  Wyndemere’s  version  of  facts.  We 
follow the same course on appeal. See Friend v. Valley View Cmty. Unit Sch. Dist. 365U, No. 
13‐3307, 2015 WL 3644015 at *2–3 (7th Cir. June 12, 2015); Koszola v. Bd. of Educ. of City of 
Chi., 385 F.3d 1104, 1108–09 (7th Cir. 2004).   

        Wyndemere hired Brown as a Life Activity Partner in May 2010 to plan and lead 
activities  for  its  senior‐citizen  residents.  Her  job  duties  included  completing  and 
submitting  assessments  to  the  Illinois  Department  of  Public  Health  about  residents’ 
participation  in  activities  within  72  hours  of  their  admission  to  the  nursing  home,  in 
order to ensure compliance with state regulations. 

       During Brown’s ten months of employment, Wyndemere disciplined her for three 
types  of  infractions—submitting  assessments  late,  yelling  at  coworkers,  and  showing 
favoritism  among  residents.  In  September  2010,  Brown  was  disciplined  orally  for 
submitting  late  assessments  and  then  in  writing  for  yelling  at  a  coworker.  In  October, 
Brown’s  supervisor  admonished  her  in  writing  that  two  of  her  assessments  were  late, 
even after the supervisor had emailed a reminder to all employees about the importance 
of  submitting  activity  assessments  to  the  state  agency  within  72  hours  of  a  resident’s 
admission.  In  January  2011,  Brown’s  supervisor  sent  her  a  final  written  warning, 
informing  her  that  she  would  be  fired  if  she  continued  to  submit  incomplete  and 
inaccurate  documentation  (including  assessments).  Brown  later  failed  to  submit  six 
assessments  in  a  timely  manner,  and  in  February  Wyndemere  fired  her  for  not 
completing her assigned tasks.   

       Brown  sued  Wyndemere  under  § 1981  and  the  Illinois  Human  Rights  Act, 
asserting that she was fired and subjected to retaliation because of her race. (Brown has 
dropped  her  retaliation  claim  on  appeal,  and  so  we  mention  it  no  further.)  Brown 
asserted that Wyndemere treated three employees more favorably than her, including a 
white employee, Patricia Stuart, who Brown says slept on the job and failed to complete 
her assessments on time yet was not fired for an entire year.     

       The district court granted summary judgment for Wyndemere. The court found 
that Brown failed to comply with Local Rule 56.1, see N.D. ILL. CIV. L.R. 56.1(b)(3), and it 
thus accepted as true the facts submitted by Wyndemere that Brown had not properly 
disputed.  The  court,  noting  overlap  in  the  standards  used  to  analyze  discrimination 
claims under both § 1981 and the Illinois Human Rights Act, concluded that Brown did 
not establish a prima facie case of discrimination under the indirect method of proof, see 
McDonnell Douglas Corp v. Green, 411 U.S. 782, 802 (1973), because she did not identify a 
No. 14‐1668                                                                                Page 3 
 
similarly  situated,  non‐African‐American  employee  who  received  better  treatment. 
Stuart was not a proper comparator, the court explained, because she was counseled for 
similar  behavior  and  ultimately  fired.  And  even  if  Brown  could  establish  a  prima facie 
case, she presented no evidence disputing Wyndemere’s nondiscriminatory reason for 
firing her—that she had not timely completed her assigned assessments.   

       On  appeal  Brown  first  challenges  the  district  court’s  decision  to  strike  her 
proposed findings of fact. In her view, because she is a pro se litigant, she should have 
been  allowed  to  “correct”  any  filing  that  was  deemed  deficient.  But  a  district  court  is 
entitled  to  enforce  its  local  rules,  even  against  pro se  litigants.  See Cady v. Sheahan,  467 
F.3d 1057, 1061 (7th Cir. 2006). Brown had notice of these rules, having been informed by 
Wyndemere that it planned to move for summary judgment and that she would have to 
comply  with  local  rules  in  responding  to  its  motion,  including  Local  Rule  56.1. 
See Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992).   

        On the merits, Brown maintains that the district court ignored evidence showing 
that coworker Patricia Stuart was similarly situated yet was treated more favorably. But 
the  district  court  correctly  concluded  that  Stuart  was  not  a  proper  comparator.  While 
similarly  situated  employees  need  not  be  identical  to  the  plaintiff  in  every  way,  see 
Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012), an employee who does not have a 
disciplinary  history  and  performance  record  similar  to  the  plaintiff’s  is  not  “similarly 
situated,”  see  Amrhein  v.  Health  Care  Service  Corp.,  546  F.3d  854,  860  (7th  Cir.  2008); 
Barricks v. Eli Lilly and Co., 481 F.3d 556, 560 (7th Cir. 2007). Brown’s five total reprimands 
reflect a more extensive disciplinary record than Stuart’s. On only one occasion, Stuart 
had  been  reprimanded  orally  for  filing  a  late  assessment,  gossiping,  and  using  a  cell 
phone at work; she was also reprimanded once in writing for sleeping during work.   

       Brown  also  argues  that  the  district  court  overlooked  the  pretext  behind 
Wyndemere’s  reason  for  firing  her.  She  maintains  that  discrimination  can  be  inferred 
from the unusually burdensome activities assigned to her in comparison to those given 
to  her  coworkers,  as  well  as  from  her  supervisor’s  refusal  to  help  her  complete 
assessments, despite assisting others. But because Brown failed to establish a prima face 
case  of  race  discrimination,  we  need  not  reach  the  issue  of  pretext.  See Huang  v. 
Continental Cas. Co., 754 F.3d 447, 451 (7th Cir. 2014); Brummett v. Lee Enters., Inc., 284 F.3d 
742, 744 (7th Cir. 2002).   

                                                                                                
                                                                                           AFFIRMED.